Citation Nr: 0305087	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  95-38 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent prior from May 30, 1992, and in excess of 20 percent 
from November 1, 1993, for post-operative residuals of 
separation of the left acromioclavicular joint (minor).

2.  Entitlement to an initial evaluation in excess of 10 
percent for L5-S1 spondylolisthesis and spondylolysis with 
chronic lower back pain prior to July 23, 2002; and in excess 
of 20 percent on and after July 23, 2002.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right patella.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left patella. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Moran, Counsel


INTRODUCTION

The veteran had active service from July 1989 to May 1992.  
His record of service (DD Form 214) also notes prior active 
service of almost three years and prior inactive service of 
nearly two and a half years.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1992 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for residuals of 
separation of the left acromioclavicular joint (minor) with a 
noncompensable evaluation, for L5-S1 spondylolisthesis and 
spondylolysis with chronic lower back pain with a 
noncompensable evaluation, and for bilateral chondromalacia 
patella with noncompensable evaluations, all effective from 
May 30, 1992.

In May 1993 the RO granted a 100 percent temporary total 
convalescence evaluation for the left shoulder disability, 
pursuant to 38 C.F.R. § 4.30 (2002), effective from March 9, 
1993 to October 31, 1993.  A 10 percent scheduler evaluation 
for the left shoulder disability was awarded, effective from 
November 1, 1993.  In March 1994 the RO Hearing Officer 
granted a 20 percent evaluation was granted for the left 
shoulder disability, effective from November 1, 1993.


In September 1997 the RO granted an initial evaluation of 10 
percent for the low back disability, effective from May 30, 
1992.

In March 1999, the Board issued a decision denying an initial 
compensable evaluation from May 30, 1992, and an evaluation 
in excess of 20 percent evaluation from November 1, 1993 for 
the left shoulder disability, denying an initial evaluation 
in excess of 10 percent for the low back disability, granting 
a 10 percent evaluation for the left knee disability, and 
granting a 10 percent evaluation for the right knee 
disability (These evaluations were implemented by the RO in a 
May 1999 rating decision).

The veteran appealed all of the Board's determinations to the 
United States Court of Appeals for Veterans Claims (CAVC).  
By Motion, filed in September 2000, the parties requested 
that the CAVC vacate and remand the part of the decision 
wherein the Board denied an initial compensable evaluation 
and an evaluation in excess of 20 percent from November 1, 
1993, for the left shoulder disability.  Both parties 
submitted briefs on the remaining issues.  

In January 2001, the Secretary of VA submitted an "Unopposed 
Motion for Remand" in response to the CAVC's Order requesting 
that the Secretary show cause why the Board's decision should 
not be vacated due to passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001), effective November 9, 2000.  In February 
2001, the CAVC granted the Secretary's Motion for Remand and 
vacated the Board's March 1999 decision, remanding the matter 
to the Board for further adjudication.

In January 2002 the Board remanded this case to the RO for 
additional development including compliance with VCAA and to 
afford the veteran a pertinent VA orthopedic examination.  
That development having been completed the case is once more 
before the Board for appellate consideration.



While in development status the RO in August 2002 granted an 
increased (compensable) evaluation of 10 percent for 
postoperative residuals of left acromioclavicular joint 
separation from May 30, 1992 through March 8, 1993 and denied 
entitlement to a rating greater than 20 percent from November 
1, 1993  (A temporary total 100 percent evaluation was in 
effect between March 9, 1993 and October 31, 1993.)  Also the 
RO granted an increased evaluation of 20 percent for L5-S1 
spondylolisthesis and spondylolysis with chronic low back 
pain from July 23, 2002.  

Although the increases provided by the RO and the Board 
during the pendency of the instant appeal represented a grant 
of benefits, the CAVC has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As the regulations in 38 
C.F.R. Part 4 (2002) provide for possible disability 
evaluations in excess of those granted by the RO and the 
Board, has continued consideration of all of the issues 
listed above.


FINDINGS OF FACT

1.  From May 30, 1992, to March 8, 1993 and from November 1, 
1993 to the present, postoperative residuals of separation of 
the left acromioclavicular joint (AC) (minor) are manifested 
by failed repairs with persistent and ongoing symptoms of 
chronic pain and recurrent frequent flare-ups with decreased 
range of motion, decreased strength, incoordination and 
frequent flare-ups that more nearly approximate limitation of 
motion of arm motion to 25 degrees from side.  

2.  From May 30, 1992, L5-S1 spondylolisthesis with 
spondylolysis with chronic low back pain is manifested by no 
more than persistent and ongoing symptoms of pain with flare-
ups of moderate limitation of motion and intermittent muscle 
spasm.

3.  From May 30, 1992, there has been no more than slight 
disability of the left knee from chondromalacia consisting of 
crepitus and pain in the patella including subjective flare-
ups of pain with overuse with no additional functional loss 
due to pain or other pathology.

4.  From May 30, 1992, there has been no more than slight 
disability of the right knee from chondromalacia consisting 
of crepitus and pain in the patella including subjective 
flare-ups of pain with overuse with no additional functional 
loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased evaluation of 30 
percent for postoperative residuals of separation of the left 
acromioclavicular joint, from May 30, 1992, to March 8, 1993 
and from November 1, 1993 and thereafter have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic 
Codes 5203, 5201 (2002).

2.  The criteria for an initial increased evaluation of 20 
percent, but no greater, for L5-S1 spondylolisthesis with 
spondylolysis and chronic low back pain from May 30, 1992 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (2002).

3.  The criteria for an initial evaluation greater than 10 
percent for chrondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Code 5260 (2002).

4.  The criteria for entitlement to an initial evaluation 
greater than 10 percent for chrondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Diagnostic Code 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show a 2.5 centimeter separation of 
acromioclavicular (AC) joint after the veteran fell from a 
horse in May 1990.  An x-ray at that time showed complete AC 
separation.  An x-ray in January 1991 revealed residual of 
left separation.  Treatment records noted third degree AC 
separation.  Ten percent relief of pain with injections was 
noted.  A September 1991 orthopedic clinic consultation sheet 
showed left shoulder abduction to 120 degrees, forward 
flexion to 150 degrees.  Neurovascularly the veteran was 
intact.  Third degree AC separation step-off, left was noted.  

Also noted in service was chronic low back and knee pain.  At 
separation examination pain in the left shoulder with range 
of motion and palpation was noted.  Also noted was flexion of 
the spine with discomfort.  Negative straight leg raising was 
noted.  Deep tendon reflexes were normal.  Examination of the 
lower extremities including the knees was normal.

In September 1992 the veteran was seen at VA for complaints 
of pain in the lower back, the knees and the left shoulder.  
The assessment was joint pain.  He was referred to the 
orthopedic clinic.

On examination at the orthopedic clinic in November 1992, 
there was a grade V separation.  There was crepitance and 
pain after 120 degrees abduction.  There was also crepitance 
bilaterally in the patellofemoral joints. Sensation and motor 
strength were normal.  Reflexes were 2+.  X-rays showed 33 
percent spondylolisthesis, grade V separation, and normal 
knees.

The veteran was seen again in January 1993. He rated his knee 
pain as a 6 on a scale of 1 to 10.  Back pain was rated at 9.  
Straight leg raising was to 60 degrees with intermittent back 
spasm.  


There was palpable tenderness of the patellae bilaterally.  
He reported that he could walk "forever" but could not run. 
There was no edema and no hamstring tightness.  Physical 
therapy was prescribed.

A bone scan was performed in February 1993.  There was no 
significant abnormality of the thoracic or lumbar spine.  
There was good vertebral alignment. There was no appreciable 
degenerative joint disease except for possibly in the knee 
joints.  The study was found to be essentially normal.

A record from April 1993 notes that the veteran was status 
post left fusion on March 10, 1993.  He was performing 
prescribed exercises when he heard and felt loud pops with 
development of pain.  The assessment was failure of fusion 
attempt.

In April 1993 the veteran was admitted for surgery with a 
diagnosis of failure of a fusion attempt of the left shoulder 
AC joint.  The procedure involved left shoulder hardware 
removal, distal clavicle resection, and coracoclavicular 
stabilization.  He then underwent a reconstruction of the 
left AC joint.

A VA examination was conducted on April 9, 1993.  With regard 
to the shoulder the veteran reported that after his initial 
surgery, a surgical pin broke loose requiring additional 
surgery for which he was currently hospitalized.  He reported 
that a bone graft from his hip was utilized.  His shoulder 
was not to be moved for 12 weeks.  He was in a moderate 
amount of pain.  There was no examination of the shoulder.  
The shoulder was immobilized in a fixed shoulder sling.  

The diagnosis was status post separation of the left AC joint 
followed by two corrective surgical procedures and currently 
two days postoperative from the latter with residuals and 
sequelae of discomfort as described, immobilization required 
for 12 weeks, and radiographic evidence of traumatic and 
surgical changes.

With regard to the knees, the veteran reported no specific 
injury to the knees. Rather, he experienced onset of 
discomfort in approximately January 1991.  He reported that 
x-rays were within normal limits and that a diagnosis of 
chrondromalacia patella was made.  He stated that his knees 
did not hurt on a regular basis but that pain would be 
precipitated by walking for more than half a mile or taking 
too hot of a shower.  He added that his knees would ache on 
awaking in the morning.  He denied locking or buckling.  He 
stated that the knees would swell about two times a month 
with exertion.  He denied nocturnal awakening from 
discomfort.  He reported that he was no longer able to run 
track and he would have to limit his workouts at the gym.

On examination, the knees were symmetrical in circumference.  
There was no evidence of erythema, edema or induration.  
There was evidence of minimal infrapatellar effusions 
bilaterally.  There were negative anterior Drawer, Lachman 
and McMurray tests.  Medial and lateral collateral ligaments 
were stable, and the veteran did not express discomfort 
during testing.

There was no crepitance when the examiner pressed the 
patellae or on contracting the quadriceps.  The assessment 
was a history of chrondromalacia of the patellae with current 
discomfort as described and small infrapatellar effusions.  
Radiographs were normal.

With reference to the lumbar spine the veteran reported that 
radiographs had shown L5-S1 spondylolisthesis and 
spondylolysis.  He reported daily low back pain, which he 
rated as 3 to 4 out of 10.  He reported that pain would be 
aggravated by bending over.  He denied radiating pain or 
lower extremity symptoms.  He reported that he would awake 
with discomfort twice a week.  He reported that he gave up 
riding or working with horses, and working construction jobs.

On examination there was no tenderness to palpation of the 
spinous processes in the lumbosacral area.  Straight leg 
raising was from 0 to 85 degrees.  There was no deformity and 
no atrophy of the lower extremities.  Thigh and calf 
circumferences were equal.  The veteran could bend and touch 
his toes with his one available hand.  

Forward flexion was from 0 to 90 degrees.  Backwards 
extension was from 0 to 35 degrees.  Lateral flexion was from 
0 to 40 degrees.  Lateral rotation was to 35 degrees.  He was 
able to balance on each leg alone without difficulty and 
squat fully and arise to the standing position.  Gait was 
normal and the veteran could walk on his heels and toes and 
in a tandem position with normal amplitude and strength. 
Patellar reflexes were 2+ and symmetrical as were the 
Achilles reflexes.  Sensory examination of the lower 
extremities was unremarkable.  The diagnosis was a history of 
spondylolisthesis at L5/S1 and spondylolysis with residuals 
and sequelae as described and radiographic evidence of the 
same.

The veteran underwent physical therapy after his shoulder 
surgeries.  The initial report was in June 1993.  He had 67 
degrees of active left shoulder flexion, and 100 degrees 
passively.  Abduction was to 63 degrees actively and 109 
degrees passively with pain in the supraspinatus.  There was 
tightness of the pectoral and lateral muscles.

The left upper extremity was held in internal rotation with 
the humeral head sitting superiorly and anteriorly secondary 
to the time the arm was held in a sling.  There was moderate 
edema in the left shoulder.  There was limited 
scapulothoracic motion secondary to soft tissue tightness.  
The assessment was that the left shoulder was weak, painful, 
and tight.  There was tenderness to palpation at the distal 
clavicle.

A July 1993 report noted that on examination forward flexion 
was to 90 degrees. Internal rotation was to L2.  Abduction 
was to 90 degrees.  External rotation was to 60 degrees.

When the veteran was admitted for removal of the left 
acromioclavicular screw in early August 1993, forward flexion 
was to 80 degrees, abduction was 80 to 85 degrees.  External 
rotation was to 70 degrees.  Internal rotation was measured 
as the thumb to the T12 level.  There was tenderness over the 
acromial process.  The veteran reported that he was using 
Motrin for pain.



An orthopedic clinic report from later in August 1993 noted 
the veteran's shoulder surgeries.  Active motion was as 
follows: abduction to 90 degrees, flexion to 90 degrees.  The 
hand and forearm were okay.

A personal hearing at the RO was conducted in August 1993.  
The veteran's representative argued for a 20 percent 
evaluation for the left shoulder, and compensable evaluations 
for the back and knees.  He testified that he had pain and 
weakness in the left shoulder with limitation of motion.  He 
stated that he would experience more pain "about half way up" 
and could raise the arm to shoulder level but not above.  He 
stated that he could feel his arm shake when keeping his arm 
up.  He felt that the prior examination of his back was 
inadequate.  He recalled that he was asked to lean backwards 
but he denied that he was asked to lean forward.  He then 
testified that he was performing exercises to strengthen his 
back.

With regard to his knees, the veteran testified he told the 
VA examiner that his knees popped and ground.  He added that 
he would have a little more tenderness in the center of his 
left knee, and that if he would jog or run he would have 
swelling and pain. He testified that he was avoiding running, 
and performing leg exercises. He stated that every once in a 
while he would use leg braces when going for a long walk or 
when riding his bike.  

The veteran reported that in addition to limitation of 
activity he was using Motrin for the back, knees, and 
shoulder.  He described more symptoms with bending his back 
or knees.  He stated that he was no longer able to shoe 
horses.  His main knee symptoms were cracking, popping and 
pain.  He added that he would experience aching in the knees 
even with sitting.  He reported that back symptoms included 
some swelling in the low back, and spasm.  He testified that 
back spasms would disturb his sleep at least three times a 
week.  He stated that when he had the spasm he would feel 
pain to both hips.  He reported that at times he had worn a 
back brace.

The veteran was treated at the orthopedic clinic again in 
October 1993 for complaints of pain both with and without 
motion.  He reported that due to pain he was limiting his 
work activities to an office job.  Inspection and palpation 
of the left AC joint appeared within normal limits.  Range of 
motion was normal except that the veteran could only abduct 
and flex to 90 degrees.  The assessment was that pain was 
consistent with the healing process.  X-rays showed 
postoperative changes, a retained washer, and some residual 
superior displacement.

The veteran was seen in the clinic again in January 1994.  
There was no change in his condition.  He reported pain and 
swelling when he would use the shoulder very much.  Active 
forward elevation was to 90 degrees.  Internal rotation was 
to L5.  External rotation was to 40 degrees.  It was 
parenthetically noted in the report that while sitting, 
passive elevation to 110 degrees could be obtained.  There 
was tenderness along the acromion area and the end of the 
resected clavicle.  There was no definite instability.  X- 
rays showed a one and a quarter inch gap between the end of 
the clavicle and the acromion.

A VA orthopedic examination was conducted in May 1997.  The 
veteran reported use of ibuprofen on an as needed basis.  He 
told the examiner that he was seeing a doctor for his back 
and shoulder.  His most recent visit was a year before.

With regard to occupational history it was reported the 
veteran's job as a facility engineer required occasional 
lifting, bending and stooping when he was in the field. He 
felt that his physical activity might decrease when he 
completed his engineering degree.  There was no medical 
absenteeism in the prior twelve months.

With regard to his left AC joint, the veteran reported that 
since his last examination, his shoulder had worsened.  He 
reported chronic daily pain without movement.  The pain was 
described as on top of the shoulder and radiating to the 
trapezius area and anterior clavicle medially.  There was 
some guarding reported as well as decreased range of motion.  
He reportedly was unable to reach above his shoulder.  

As a consequence of his symptoms he reported that he was no 
longer able to go rock climbing.  He reported decreased 
strength and he felt as though his arm looked deformed.  He 
reported frequent flare-ups of symptoms (two times a week) 
with overuse.  During exacerbations he reported that his arm 
would turn red and swell a bit.  He reported that he 
controlled his symptoms with rest, ice, and ibuprofen.

On examination there was a notable linear scar, 9 centimeters 
from the superior aspect of the acromioclavicular joint 
medially to the inferior clavicle.  There was notable deltoid 
atrophy on visible inspection.  There was pain on palpation 
of the biceps tendon site as well as the subacromial bursae.  
The left arm was 1.5 centimeters less in circumference at the 
biceps muscle than the right arm.  Pain began at 80 degrees 
flexion.  He could get to a full 110 degrees without 
assistance and 145 degrees with assistance and subject to 
extreme pain.  

When asked to use a five-pound weight, the pain became more 
excruciating and his range of flexion was to 90 degrees, then 
diminishing with complaints of pain.  There was no notable 
fatigability with continued motion to 90 degrees with 
multiple repetitions.  There was no incoordination and no 
tremor.  With abduction he was able to abduct to 80 degrees 
with pain and to full abduction without assistance.

Extension was to 60 degrees without a significant amount of 
pain.  The examiner wrote that DeLuca scaling on the left 
with abduction showed increasing pain and loss of two degrees 
of motion with each repetition.  He was able to achieve 80 
degrees painlessly without weight.  With the five pound 
weight he was only able to get to 70 degrees, and then he 
would lose two degrees with each subsequent repetition.  He 
managed to grab his shoulder after he did this and had a 
minor tremor with marked grimacing of the face.

The diagnosis was status post left AC separation with repair, 
with residual of chronic persistent pain, decreased range of 
motion, decreased strength, incoordination, and frequent 
flares.

An addendum with regard to the shoulder was made in September 
1997.  The examiner wrote that because of pain, lack of 
endurance, weakness, and incoordination, the left shoulder 
abduction functional range of motion using moderate 
resistance (5-pound weight) was 0 to 70 degrees with 
additional loss of 2 degrees per repetition.  Thus, according 
to the examiner, a reasonable estimate of functional range of 
motion would be 0 to 60 degrees abduction for the right 
shoulder for a total loss of range of motion due to pain, 
weakness, lack of endurance and incoordination of 120 degrees 
(i.e. normal abduction being 0 to 180 degrees as compared to 
the veteran's range of motion of 60 degrees).  It was not 
feasible, in the examiner's opinion, to estimate any 
additional losses due to flares.

With regard to the knees, the veteran reported that he was 
about the same since his last examination.  He told the 
examiner that with humid weather he would have cracking and 
aching of both knees.  He reported that he did not jog 
because doing so would cause severe pain and swelling.  He 
told the doctor that he rode a motorbike and would get pain 
with overdoing it, or going through rugged terrain.

According to the veteran, he would have approximately two 
flares a month.  He denied chronic persistent pain - only 
pain with excessive use or pounding.  He denied any decreased 
range of motion or strength except when he would be in an 
excessive amount of pain during which times his strength 
would be diminished because of pain.  He reported that 
treatment would consist of rest, ice, and anti- 
inflammatories.

On examination, there was no joint swelling or effusion. 
There was some crepitus bilaterally.  Range of motion was 0 
to 140 degrees.  He was able to do multiple full leg squats 
without any difficulty.  Muscle strength was 5/5 in all 
muscle groups in the lower extremity.  No instability, 
decreased range of motion, or flares were elicited.  There 
was no grimacing and no pain with squatting.  There was no 
laxity to varus or valgus stress.  Anterior and posterior 
Drawer tests were negative. McMurray's test was negative.  
There was pain to movement of the patella.  The diagnosis was 
bilateral chrondromalacia of the knees controlled well with 
limited activity.

With regard to the low back, the veteran reported that every 
morning upon waking his back would be stiff and "out of 
sorts."  He reported that a hot shower and Motrin would help.  
He told the examiner that he would perform exercises for his 
back.  He was working.  He believed that his low back would 
swell on occasion, especially when it was stiff.  He denied 
any loss of range of motion or loss of strength.  He denied 
associated paresthesias or radicular pain.

On examination there was some straightening of the typical 
lordotic curve.  There was no scoliosis or tenderness.  
Forward flexion was to 90 degrees.  Backwards extension was 
to 20 degrees.  Side bending was to 25 degrees on the right 
and 20 degrees on the left.  Straight leg raise was to 90 
degrees bilaterally.  There was no complaint or evidence of 
pain with motion.  The diagnosis was low back pain with 
spondylolisthesis and spondylolysis of L5/S1 with chronic 
persistent pain and decreased range of motion as described.

The veteran was provided a VA orthopedic examination in April 
1998.  According to the examiner his medical records were 
available.  The examiner noted that the veteran had not 
reported taking any medication, and had last seen his primary 
care provider two months before.  He was working and had 
missed three days of work in three months due to generalized 
illness.

With regard to his status post left AC separation, the 
veteran reported that after his initial fall he had continued 
problems and in 1993 underwent an AC fixation.  Subsequently, 
he underwent a distal clavicular resection with removal of 
hardware.  The primary complaint was continued daily left 
shoulder pain exacerbated by activity.  He stated that the 
pain was in the left shoulder and would radiate into the left 
anterior chest and into the proximal humeral area.  He denied 
numbness of the left hand but reported occasional numbness in 
the left scapular area.  He also complained of shoulder 
weakness which he attributed to muscle loss.  He told the 
examiner that he could not lift overhead and was generally 
limited to lifting less than 20 pounds with his left arm.



On examination the veteran had some abnormalities in the left 
shoulder.  There was a 12 centimeter scar over the anterior 
shoulder area.  According to a notation on a supplemental 
sheet, the scar was flat, well healed, and barely visible.  
He was able to lift a 2.5 pound weight 10 times in both 
abduction and forward flexion.  However, abduction was 
limited from 0 to 90 degrees, and forward flexion was limited 
to 110 degrees.  It appeared to the examiner that motion was 
limited by pain. Internal and external rotation were to 90 
degrees.  There was no motion in the shoulder girdle and 
sensory examination was normal in the left upper extremity.  
The examiner specified that there was no demonstrated 
weakness, incoordination or fatigue.

The diagnosis was status post resection of the distal left 
clavicle and history of left AC joint stabilization procedure 
with residual scar, and limitation of motion.  X-rays showed 
resection of the distal third of the clavicle which was 
unchanged since January 1994.  There was ill-defined 
ossification between the scapula and proximal clavicle, 
evidence of bony remodeling.  There was no arthritis shown.  
In comments following the diagnosis, the examiner 
reemphasized that with regard to factors set forth in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), there was pain on extreme 
range of motion.  Therefore he would add seven degrees loss 
of motion to the left shoulder.  There was no evidence of 
weakness, incoordination, pain or fatigue.

With regard to chronic low back pain with L5-S1 
spondylolisthesis, the veteran reported a history of an 
injury to the back during a fall in 1990 with worsening pain 
since that time.  He described sharp pain with twisting 
lasting for two minutes and daily morning stiffness but no 
spasms forcing bed rest.  By history the pain was localized 
with no sciatica.  He recalled that he had had magnetic 
resonance imaging (MRI) testing of his back but he was unsure 
of the results.  He reported that he could lift 50 pounds 
from the floor and walk for two miles.  He also reported that 
he would bicycle, but he did not want to participate in other 
sports.



On examination the veteran was in no distress and walked 
without a limp.  He did not use his arms to push out of the 
chair.  He was able to perform a straight leg raise to 85 
degrees on 10 occasions with each leg.  He was able to lumbar 
flex to 95 degrees.  He could extend to 35 degrees 10 times 
without difficulty. Lateral flexion was to 35 degrees 
bilaterally as was rotation.  There was no evidence of pain 
on motion.  The spinal contour was normal and there was no 
palpable spasm.  

The impression was intermittent lumbosacral strain with a 
history of L5-S1 spondylolisthesis.  X-rays showed preserved 
disk spaces.  Bony alignment was unremarkable.  There was no 
fracture or dislocation shown.  The impression of the 
reviewing physicians was a normal lumbosacral spine. In 
comments following the diagnosis the examiner found that with 
regard to DeLuca factors, the veteran did not experience any 
significant exacerbations of low back spasm.  Furthermore, 
there was no evidence of weakness, incoordination, pain or 
fatigue on examination.

With regard to the knees, the examiner noted the veteran's 
history of knee pain under the patellae since 1991 with daily 
morning stiffness and popping of the knees. He reported that 
his symptoms improved with motion.  He reportedly could climb 
three flights of stairs and had no difficulty going up or 
down stairs.  He reported that he could sit comfortably for 
two hours.  When asked about physical activities (see above) 
he reported that he did not participate in sports other than 
bicycling. He also noted that he could not run due to knee 
pain.

On examination there was mild crepitus bilaterally to passive 
flexion and extension. Range of motion was from 0 degrees 
extension to 140 degrees flexion.  The medial and lateral 
collateral ligaments were stable.  Lachman's test and 
McMurray's test were negative.  There was no patellar 
compression tenderness.  The veteran could do a deep knee 
bend 10 times without difficulty.  The diagnosis was 
bilateral chrondromalacia patella.  X-rays were negative.  
The joint spaces were preserved. 
There was no indication of soft tissue swelling or joint 
effusion.  

There was no fracture, dislocation or osteophytes shown.  
With regard to DeLuca factors, the examiner noted that there 
was no evidence of acute exacerbations of his chondromalacia 
patella.  There was no evidence of weakness, incoordination, 
pain, or fatigue.

An August 2001 private examination report from RMJ, MD, an 
orthopedic specialist is on file.  It was noted that the 
veteran had a multiplicity of orthopedic complaints.  It was 
noted that following attempted surgical repairs of the left 
shoulder he had continued pain and discomfort, popping, 
clicking, pain with abduction and pain with activities.  Most 
of the pain was localized into the shoulder area.  He also 
injured his low back in service.  He fell from a horse and 
landed on his buttock area.  He had severe pain and 
discomfort in his low back.  Since then he had continued pain 
and discomfort in the low back.  He also had bilateral knee 
pain.  It was worse over the last four to five years.  The 
right knee was worse since he had fallen a few weeks earlier.  
He complained of swelling, popping and clicking.  He 
complained of pain around the patelli and diffuse pain in the 
knee.  The knees did not give-way or lock.

On examination the shoulder revealed a longitudinal incision 
over the outer aspect.  Range of motion was not severely 
limited.  Distal clavicle was not prominent.  Neurovascular 
status of the limb appeared intact.  On range of motion 
testing of the lumbar spine he could reach forward and touch 
the floor.  Gait and stance were unremarkable.  He could toe 
walk, heel walk, lateral bend and extend without pain.  
Straight leg raising was negative.  Deep tendon reflexes were 
brisk and symmetric. His knees showed no effusion.  Good 
range of motion was noted.  Alignment was neutral.  

X-rays of the left shoulder showed grade III AC separation, 
treated with distal clavicle excision.  He had a washer over 
the superior aspect of the clavicle.  The clavicle itself was 
noted to hold down to the coracoid nicely.  The lumbar spine 
showed spondylolysis at L5, S1 with a very minor 
spondylolithesis.  Knee x-rays were normal.  Examination of 
the knees revealed good range of motion without swelling, 
effusion or ligamentous instability.  

Related private orthopedic treatment records in August and 
September 2001 reflect similar findings noted on the above 
cited private orthopedic examination report.  

A July 2002 VA orthopedic examination report shows the 
examiner reviewed the veteran's claims file.  It was noted as 
medical history that the veteran had fallen off a horse while 
in the service in 1990 and incurred a grade III AC joint 
separation.  He had persistent pain and deformity and 
underwent to attempted stabilizations.  The first was 
transfixation screw across the AC joint that failed within 
two weeks of its being placed at a VA Medical Center (MC).  
He then underwent a distal clavicle resection and a 
stabilization of the AC joint with coracoclavicular suturing 
and Mersilene tape.  It was noted that the surgery did not 
really help as he continued to have persistent left shoulder 
pain.  The veteran noted that a orthoscopic procedure done in 
September 2001 was not very helpful.  

It was noted that the veteran's main complaint was a sharp 
stabbing pain at the region of the AC joint.  The pain was 
made worse by overhead activities and made better by rest.  
He reported some weakness and decreased abilities to use his 
shoulder and had pain on a daily basis.  The pain was 
aggravated with use or over use activity.  He reported 
fatigability and incoordination in motion.

Regarding his knees he reported bilateral aching in both 
knees secondary to running in heavy combat boots on concrete 
while in service.  Since service he had had persistent 
symptoms in the knees which he graded from mild to moderate.  
He reported a decrease in activities such as running due to 
pain.  He was able to bike ride.  Right and left knees were 
equally problematic.  He had difficulties going up and down 
stairs.  He denied any specific locking, catching, giving way 
or swelling.  He had no surgery or workup to the knees.  He 
treated his symptoms with Motrin.

Regarding the spine it was noted that he had a second fall 
from a horse in 1991 while in service.  He noticed pain.  
Over the years, he had persistent pain.  X-rays revealed a 
grade I-II spondylolisthesis and spondylolysis at the L5-S1 
level.  

He had been treated continuously since the injury for back 
pain spondylolisthesis with massage therapy, bracing and 
physical therapy as well as medication.  He had no surgery or 
effusions.  His main complaint was moderate to severe low 
back pain that radiated at times to both buttocks.  He 
reported night pain, difficulty in bending and carrying or 
lifting.  He had to decrease his recreational and work 
activities secondary to pain.  

On examination range of motion of the left shoulder showed 
active and passive motion were equal.  Elevation (flexion) 
was to 160 degrees; abduction was to 160 degrees; external 
rotation was to 60 degrees; internal rotation was to 70 
degrees and extension was to 50 degrees.  There was no 
deltoid spinous atrophy.  There was mild crepitus noted from 
the AC joint, but the AC joint was not deformed.  There was 
tenderness to palpation at the AC joint region.  He had 
positive impingement sign.  

There was increased pain with resisted motion particularly 
external rotation, and abduction.  There was no evidence of 
gross weakness in abduction, internal or external rotation.  
There was some mild incoordination noted in his motion.  
There was no atrophy or palpaple nonunion or malunion about 
the AC joint.  Scars were well-healed, nontender, and 
nondifiguring and without adherence to underlying tissues and 
without interference with nerve function.  

The lumbosacral spine revealed mild left lumbar lordosis.  
Forward flexion was to 80 degrees.  Backward extension was to 
25 degrees. Lateral bending was to 25 degrees.  Bilateral 
rotation to the right and left was to 30 degrees.  There was 
mild to moderate lumbar muscle spasm and tenderness.  There 
was increased pain with resisted motion in the lumbosacral 
spine particularly in lumbar spine extension but also with 
forward flexion.  There was mild fatigability noticed to 
repetitive strength testing.  Lower extremity motor and 
sensory tests were grossly normal with intact reflexes in his 
knees and ankles.  Motor and sensory functions were grossly 
normal.  He had negative straight leg raising to 90 degrees 
bilaterally.  Goldthwaite's sign was negative.  



On examination of the knees he demonstrated full passive and 
active range of motion of both knees from 0 to 140 degrees.  
Both knees showed no effusions.  Both knees revealed no 
medial or lateral joint line tenderness.  Both knees showed 
mild retropatellar compression tenderness, but no subluxation 
or lateral tilting of the patella.  He showed no increased 
pain with resisted motion.  Strength was 5/5.  No antalgic 
gait was noted.  Ligament stability testing was normal 
without evidence of instability.  There was no crepitation, 
limitation of motion, weakness, excess fatigability, painful 
movement, incoordination, deformity, atrophy from disuse, 
instability of station, disturbance of movement or 
interference with sitting, standing or weight-bearing.   

X-ray of the left shoulder compared to the April 1998 x-ray 
revealed status post distal left clavicle resection with 
surgical opaque material at the level of the amputation site.  
Finding was previously demonstrated, remained unchanged.  
Humeral head and glenoid articulation otherwise appeared 
normal.

X-ray of the lumbosacral spine compared to an April 1998 x-
ray noted that spondylolysis was already demonstrated.  There 
was evidence of approximately a 3mm to 4mm anterior 
subluxation of the body of L5 on L4.  The examiner opined 
that the finding had progressed when compared to the previous 
x-ray.  

Impression and final diagnoses revealed bilateral mild 
chondromalacia patellar of both knees.  The examiner noted 
that he did not assign any additional loss of range of motion 
to the knees based on Deluca.  

Grade I-II spondylolisthesis and spondylolysis of the 
lumbosacral spine with pain and mild restricted motion as 
noted.  The examiner opined that loss of motion under Deluca 
approximated an additional 30 degrees range of motion loss of 
forward flexion, and 15 degrees loss of backward extension.

Status postoperative repair of AC joint separation, healed 
with residual left shoulder impingement clinically and 
restricted motion and pain.  The examiner opined that under 
Deluca the veteran had an approximate additional 40 degree 
loss of abduction and 20 degrees loss of external rotation.  
These estimates were based on activity related pain, 
fatigability, incoordination motion, and flareups of pain 
with activity.  

The examiner graded the bilateral knee impairment as mild; 
the left shoulder disability as from moderate to severe and 
the low back disability diagnosed as spondylolisthesis and 
spondylolysis as moderately disabling.  He emphasized that on 
testing of the low back there was mild paralumbar muscle 
spasm and tenderness on motion.  Goldthwaite's sign was 
negative.  The knees were without instability or limitation 
to flexion or extension.  


Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition. It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1.




Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In that decision, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 417 (1995).

Range of knee motion for VA purposes is 0 degrees extension 
to 140 degrees flexion. Forward elevation (flexion) of the 
shoulder is 0 to 180 degrees with 90 degrees being at 
shoulder height.  Shoulder abduction is 0 to 180 degrees with 
90 degrees being at shoulder height.  

External rotation is 0 to 90 degrees with 0 degrees being at 
shoulder height.  Internal rotation is 0 to 90 degrees with 0 
degrees being at shoulder height.  38 U.S.C.A. § 4.71, Plates 
I and II.

A 20 percent evaluation, for impairment of the minor clavicle 
or scapula, is indicative of either dislocation, or nonunion 
with loose movement.  A 10 percent evaluation is provided 
when there is no loose movement.  Impairment of the clavicle 
or scapula can be rated by impairment of the contiguous 
joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.

A 20 percent evaluation for limitation of arm motion, is 
assigned where there is limitation either at shoulder level 
or midway between the side and shoulder level.  A maximum 
evaluation under the code of 30 percent is assigned for 
limitation of motion of the minor arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A higher rating of 30 percent for the minor shoulder is also 
assigned for ankylosis of the scapulohumeral articulation in 
an intermediate position between favorable (abduction to 60 
degrees, can reach mouth and head) and unfavorable (abduction 
limited to 25 degrees from side) (Diagnostic Code 5200).  A 
40 percent evaluation is assigned for ankylosis of the minor 
scapulohumeral articulation in an unfavorable position under 
Diagnostic Code 5200 or fibrous union of the humerus 
(Diagnostic Code 5202).

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking" pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 45 degrees, a 10 percent 
rating is assigned.  Limitation of flexion to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.



Limitation of extension of the leg to 10 degrees, a 10 
percent rating is assigned.  Limitation of extension of the 
leg to 15 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 10 percent rating is 
appropriate for a slight case.  Moderate disability warrants 
a 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The VA General Counsel has issued an opinion that there is no 
prohibition against assigning separate ratings for lateral 
instability or subluxation of the knees, and for arthritis of 
the knees.  VAOPGCPREC 23-97.  Since arthritis of the knees 
is not shown, the basis for separate ratings of the knees is 
not applicable.  

For lumbosacral strain a maximum 40 percent schedular rating 
is assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  When there is muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilaterally in the standing position, a 20 percent 
rating is assigned.  When there is characteristic pain on 
motion, a 10 percent rating is assigned.  38 C.F.R. § 
4.71(a), Diagnostic Code 5295.

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  
For severe limitation of motion of the lumbar spine warrants 
a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Since the record is absent an intervertebral disc syndrome 
diagnosis a rating under Diagnostic Code 5293 is not for 
application.  

Prior to August 30, 2002, scars were evaluated as following:  
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater. Note (1):  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002). 

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See § 4.68 of this part on the 
amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002). 




Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805  (effective 
August 30, 2002).

Since there was a change in law during the pendency of this 
appeal, the Board must apply the version of the law that is 
more favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board recognizes that the RO provided the veteran and his 
representative notice of the change in the regulations 
regarding how skin disabilities are to be evaluated in the 
August 2002 supplemental statement of the case.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Of course, the amended 
criteria cannot be applied to his case prior to their 
effective date of August 30, 2002.  DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McKay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

This case was previously remanded by the Board in January 
2002 for compliance with VCAA and to afford the veteran a 
special VA orthopedic examination.  The RO notified the 
veteran of VCAA by letter in April 2002.  He submitted 
additional private medical evidence.  He was afforded a 
special VA orthopedic examination in July 2002.  

In its August 2002 supplemental statement of the case the RO 
also notified the veteran of VCAA and which portion of the 
evidence was to be submitted by him and which was to be 
provided by VA consistent with section 5103A.  

Therefore, such notification to the appellant satisfies the 
requirement that VA advise the appellant as to which 
evidence, if any, he is to submit, and which VA will obtain.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).


The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc),vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000)(CAFC); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since the RO initially considered VCAA in connection with the 
veteran's claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.




Increased Evaluations

Postoperative residuals, separation, left acromioclavicular 
joint

With regard to the claim of entitlement to an increased 
evaluation for postoperative residuals, separation left AC 
joint, the veteran received a 100 percent temporary total 
evaluation from April 1993 through October 1993, and he 
received a 10 percent evaluation from May 30, 1992 and a 20 
percent evaluation from November 1993.  The diagnostic codes 
(5203-5201) utilized are indicative of rating impairment of 
the clavicle or scapula according to limitation of motion. 

The Board has undertaken a comprehensive review of the 
veteran's service medical records and reports of multiple VA 
orthopedic examinations and private medical evidence.  

The record shows that from May 30, 1992 to March 8, 1993, and 
from November 1, 1993 and thereafter, the left shoulder 
disability is manifested by failed repairs with persistent 
and ongoing symptoms of chronic pain, and recurrent flare-ups 
with decreased range of motion, decreased strength, 
incoordination and this more nearly approximates limitation 
of motion of arm motion to 25 degrees from side warranting an 
icreased 30 percent evaluation.  38 C.F.R. §§ 4.40, 4.45.  
 The competent medical evidence fails to demonstrate findings 
equating to unfavorable ankylosis of scapulohumeral 
articulation with abduction limited to 25 degrees from side 
or other impairment of humerus with fibrous union.  The 
record is absent any objective findings demonstrating left 
shoulder impairment warranting a higher rating under the 
criteria cited above.  

The related surgical scar is not shown to meet the criteria 
for a separate compensable rating under the old or new 
criteria for rating skin disabilities.   

In view of the foregoing analysis, the Board finds no basis 
upon which to predicate an initial rating in excess of 30 
percent for postoperative residuals, separation, left 
acromioclavicular joint from May 30, 1992.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


L5-S1 spondylolisthesis and spondylolysis with chronic low 
back pain

With regard to the claim of entitlement to an increased 
evaluation for L5-S1 spondylolisthesis with spondylolysis and 
chronic low back pain, the diagnostic code utilized by the RO 
indicates that the RO rated by analogy to a lumbosacral 
strain.  

The Board has undertaken a comprehensive review of the 
veteran's service medical records, postservice VA orthopedic 
examination reports and private medical records.  The record 
shows that L5-S1 spondylolisthesis with spondylolysis with 
chronic low back pain is manifested by persistent and ongoing 
symptoms of pain with flare-ups of moderate limitation of 
motion and intermittent muscle spasm more nearly 
approximating the criteria warranting an increased evaluation 
of 20 percent from May 30, 1992 and thereafter.  38 C.F.R. 
§ 4.40, 4.45, Diagnostic Code 5292, 5295.

The record is absent any objective findings of service-
connected low back disability warranting the assignment of 
the next higher rating under the schedular criteria cited 
above.  The competent medical evidence fails to show severe 
limitation of motion of the lumbar spine or severe 
lumbosacral strain.  

There is no diagnosis of a vertebral fracture or ankylosis of 
the lumbar spine to warrant higher evaluations. 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5289.  

In view of the foregoing analysis, the Board finds no basis 
upon which to predicate an initial rating in excess of 20 
percent for L5-S1 spondylolisthesis and spondylolysis with 
chronic back pain from May 30, 1992.  Fenderson v. West, 12 
Vet. App. 119 (1999).


Chondromalacia of both knees

With regard to the knees, chrondromalacia has been rated as 
10 percent disabling for each knee relative to comparable 
limitation of flexion under Diagnostic Code 5260.  

None of the medical records in the claims folder (including 
VA examination reports) show limitation of knee flexion or 
extension for that matter warranting a higher rating.  In 
fact, the competent medical evidence consistently shows no 
significant weakness, excess fatigability, painful movement, 
incoordination, deformity, atrophy from disuse, instability 
of station, disturbance of movement or interference with 
sitting, standing or weight-bearing.  Strength was 5/5.  No 
ligamentous instability or effusion was noted.  

Both knees showed no effusions.  Both knees revealed no 
medial or lateral joint line tenderness.  Both knees showed 
mild retropatellar compression tenderness, but no subluxation 
or lateral tilting of the patella.  The veteran showed no 
increased pain with resisted motion.  Strength was 5/5.  No 
antalgic gait was noted.  Ligament stability testing was 
normal without evidence of instability.  

The Board has undertaken a comprehensive review of the 
veteran's service medical records and postservice VA 
orthopedic examination reports and private medical records.  
The record is absent any objective findings demonstrating 
right or left knee disability warranting the next higher 
rating under the criteria cited above.  

The Board notes that following a review of the veteran's 
claims file and examination finding the orthopedic examiner 
in July 2002 noted that the record was absent significant 
findings of knee impairment for an opinion of estimated knee 
disability under Deluca.  The examiner graded the overall 
bilateral knee disability as mild.  

In the judgment of the Board, given the veteran's findings of 
mild disability, including some evidence of crepitus and some 
pain with use, the currently assigned 10 percent rating for 
each knee under Diagnostic Code 5260 is appropriate.  The 
record lacks competent medical evidence that supports the 
grant of a higher rating for either knee.  

The Board finds that the evidentiary record supports the 
currently assigned 10 percent evaluation for each knee.  The 
practice of staged ratings is not supported by the medical 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, but did not grant an 
increased evaluation on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. 3.321(b)(1).

None of the disabilities at issue has rendered the veteran's 
clinical picture unusual or exceptional in nature, has not 
markedly interfered with employment, and has not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the veteran's case to the Under 
Secretary or the Director for consideration of assignment of 
increased evaluations for the disabilities at issue on an 
extra-schedular basis.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial increased evaluation of 30 percent 
for postoperative residuals of separation of the left AC 
joint, from May 30, 1992 to March 8, 1993 and from November 
1, 1993 and thereafter, is granted, subject to applicable 
criteria governing the payment of monetary benefits.  

Entitlement to an initial increased evaluation of 20 percent 
for L5-S1 spondylolisthesis with spondylolysis and chronic 
low back pain from May 30, 1992 is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to an initial evaluation greater than 10 percent 
for chrondromalacia of the left knee is denied.

Entitlement to an initial evaluation greater than 10 percent 
for chrondromalacia of the right knee is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

